DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 and 03/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2020/0144255 to Lee et al (hereinafter Lee).
Regarding Claim 1, Lee discloses an integrated circuit, comprising: an interlevel dielectric layer: 
a first transistor (Fig. 9, RG3) including: 
a first trench (TC, Fig. 6) formed in the interlevel dielectric layer; 
a gate dielectric (GI) positioned on sidewalls of the first trench and on a bottom of the trench; 
a gate electrode, including: 
a first gate metal (WF3) positioned on the gate dielectric at the bottom of the first trench; and 
a conductive gate fill material (EL3) positioned over the first gate metal in the first trench, wherein the conductive gate fill material extends to a higher vertical level within the first trench than the first gate metal (Fig. 9).

Regarding Claim 2, Lee discloses the integrated circuit of Claim 1, wherein the first transistor includes a plurality semiconductor nanosheets (NS3) below the trench, wherein the semiconductor nanosheets are channel regions of the first transistor (Fig. 9).

Regarding Claim 3, Lee discloses the integrated circuit of Claim 2, wherein the gate dielectric layer and the gate electrode surround the semiconductor nanosheets (Fig. 9).

Regarding Claim 4, Lee discloses the integrated circuit of Claim 1, further comprising: 
a second transistor (RG1) including: 
a second trench (TC, Fig. 6) formed in the interlevel dielectric layer; 
the gate dielectric (GI) positioned on sidewalls of the second trench and on a bottom of the second trench; 
a gate electrode, including the conductive gate fill material positioned in the second trench above the gate dielectric, the conductive gate fill material of the second transistor being positioned closer to the bottom of the second trench than the conductive gate fill material of the first transistor is positioned to the bottom of the first trench (Figs. 8 & 9).

Regarding Claim 5, Lee discloses the integrated circuit of Claim 4, wherein the first transistor has a higher threshold voltage than the second transistor [0076].

Regarding Claim 6, Lee discloses the integrated circuit of Claim 4, further comprising:
a third transistor (RG2, Fig. 8) including:
a third trench (TC, Fig. 6) formed in the interlevel dielectric layer; 
the gate dielectric (GI) positioned on sidewalls of the third trench and on a bottom of the third trench; 
a gate electrode, including: 
the first gate metal (TL1) positioned on the gate dielectric at a bottom of the third trench; 
a second gate metal (WF2) positioned on the first gate metal; 
the conductive gate fill material (EL2) positioned over the first gate metal and the second gate metal in the third trench and extending to a higher vertical level in the third trench than the first and second gate metals (Fig. 8).

Regarding Claim 7, Lee discloses the integrated circuit of Claim 6, wherein the conductive gate fill material of the third transistor is positioned closer to the bottom of the second trench than the conductive gate fill material of the first transistor is positioned to the bottom of the second trench (Figs. 8 & 9).

Regarding Claim 8, Lee discloses the integrated circuit of Claim 7, wherein the third transistor has a higher threshold voltage than the first transistor [0076].

Regarding Claim 9, Lee discloses the integrated circuit of Claim 4, wherein the first and second gate metals are absent from the second trench (Fig. 8).

Regarding Claim 10, Lee discloses the integrated circuit of Claim 1, wherein the first gate metal is titanium nitride [0030].

Regarding Claim 12, Lee discloses a method, comprising:
forming a first trench (TC, Fig. 6) in an interlevel dielectric layer over a plurality of first semiconductor nanosheets (NS3, Fig. 9) corresponding to channel regions of a first transistor;
depositing a gate dielectric (GI, Fig. 9) on a bottom of the first trench;
depositing a first gate metal (WF3) of the transistor in the first trench on the gate dielectric; and
filling the first trench with a conductive gate fill material (EL3) over the first gate metal, wherein the conductive gate fill material extends to a higher vertical level within the first trench than does the first gate metal (Fig. 9).

Regarding Claim 15, Lee discloses the method of Claim 12, further comprising:
forming a second trench (TC, Fig. 6) in the interlevel dielectric layer over a plurality of second semiconductor nanosheets (NS1, Fig. 8) corresponding to channel regions of a second transistor:
depositing the gate dielectric (GI) on a bottom of the second trench; and
filling the second trench with the conductive gate fill material (WF1), wherein the conductive gate fill material of the second transistor is positioned closer to the bottom of the second trench than the conductive gate fill material of the first transistor is positioned to the bottom of the first trench (Figs. 8 & 9).

Regarding Claim 16, Lee discloses the method of Claim 15, wherein the first transistor has a higher threshold voltage than the second transistor [0076].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 1 above and in further view of US PG Pub 2020/0402984 to Reznicek et al (hereinafter Reznicek).
Regarding Claim 11, Lee discloses the integrated of Claim 1 but does not disclose cobalt as a material for the gate electrode. 
Reznicek discloses a gate for a nanosheet stack, wherein the gate material includes cobalt [0078].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the conductive gate fill of Lee to have comprised cobalt since it has been held to be within the general skill of a worker to select known materials based on their suitability for the intended use. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Cobalt is a common material used in gate construction and could have been selected based on numerous considerations such as conductivity and cost.

Regarding Claim 13, Lee discloses the method of Claim 12 but does not disclose atomic layer etching (ALE) for trimming the metal materials.
Reznicek discloses the use of ALE for etching and trimming work function metals [0055].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Lee to have included an atomic layer etching process for etching the first gate metal. ALE was known before the invention for providing enhanced control over the removal of layers by providing increased selectivity on the specific material being removed. Utilizing such a method would have had obvious results such as removing excess work function metals without damaging the surrounding structure. 

Regarding Claim 14, the combination of Lee and Reznicek makes obvious the method of claim 13 but do not explicitly disclose an etching process utilizing an analysis model trained with a machine learning process.
However, absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized an analysis model trained with a machine learning process to handle the etching of the work function material. Manufacturing processes for nanoscaled devices typically utilize computer-controlled apparatuses to handle the minute operations needed. Including a trial and error process to arrive at desired threshold voltages would have been an obvious method and Applicant has not noted any particular benefits that are unexpected by automating the manufacturing process.

Regarding Claim 17, Lee discloses a method, comprising:
training an analysis model with a machine learning process to select parameters for an atomic layer etching process (see below);
depositing a gate metal (WF3, Fig. 9) of a transistor in a trench (TC, Fig. 6) in an interlevel dielectric layer of an integrated circuit;
selecting, with the analysis model, etching parameters for etching the gate metal (see below); and
etching the gate metal with the atomic layer etching process based on the selected etching parameters (see below).

Lee does not disclose the use of atomic layer etching (ALE) for trimming the work function material (WFM).
Reznicek discloses the use of ALE for etching and trimming work function metals [0055].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Lee to have included an atomic layer etching process for etching the first gate metal. ALE was known before the invention for providing enhanced control over the removal of layers by providing increased selectivity on the specific material being removed. Utilizing such a method would have had obvious results such as removing excess work function metals without damaging the surrounding structure. 

Lee does not disclose the use of an analysis model trained with a machine learning process.
However, absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized an analysis model trained with a machine learning process to handle the etching of the work function material. Manufacturing processes for nanoscaled devices typically utilize computer-controlled apparatuses to handle the minute operations needed. Including a trial and error process to arrive at desired threshold voltages would have been an obvious method and Applicant has not noted any particular benefits that are unexpected by automating the manufacturing process.

Regarding Claim 18, the combination of Lee and Reznicek makes obvious the method of Claim 17, wherein the selected parameters include a number of atomic layer etching cycles since the number of ALE cycles would have had the obvious effect of increasing or decreasing the amount of trimming done to remove excess work function material.

Regarding Claim 19, the combination of Lee and Reznicek makes obvious the method of Claim 18, wherein the selected parameters include a flow rate of an etching fluid since the flow rate of an etching fluid would have had the obvious effect of increasing or decreasing the amount of trimming done to remove excess work function material.

Regarding Claim 20, the combination of Lee and Reznicek makes obvious the method of Claim 17, wherein the analysis model selects the parameters based, in part, on a selected remaining thickness of the gate metal since it would have been obvious to etch a gate material to a desired thickness to arrive at a desired threshold voltage (Reznicek [0057]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818